COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-16-00059-CR


JUAN D. CALAMEASE                                                 APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 1383069D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Pro se Appellant Juan D. Calamease attempts to appeal from the trial

court’s January 6, 2016 order denying his motion for judgment nunc pro tunc. On

March 9, 2016, we notified Calamease of our concern that we lack jurisdiction

over this appeal because the order is not appealable. See Morris v. State, No.

02-14-00351-CR, 2014 WL 7204558, at *1 (Tex. App.—Fort Worth Dec. 18,


      1
      See Tex. R. App. P. 47.4.
2014, no pet.) (mem. op., not designated for publication) (“The denial of a motion

for judgment nunc pro tunc is not an appealable order.”); see also Ex parte

Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010) (providing that

appropriate remedy for denial of motion for judgment nunc pro tunc is to file an

application for writ of mandamus in a court of appeals). We informed him that

the appeal was subject to dismissal unless he or any party desiring to continue

the appeal filed with the court a response showing grounds for continuing the

appeal. See Tex. R. App. P. 44.3. No response has been filed. Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 14, 2016




                                         2